DETAILED ACTION
	This is a Notice of Allowance for application 17/092,594. Receipt of the Terminal Disclaimer and arguments filed on 12/28/2021 is acknowledged.
Claims 1-17 are pending.
Claims 1-17 are examined.

Terminal Disclaimer
The terminal disclaimer filed on 12/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,858,850 has been reviewed and is accepted. The terminal disclaimer has been recorded. Therefore, the Double Patenting rejections of the previous Office Action are withdrawn.

Allowable Subject Matter
Claims 1-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635